Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign mentioned in the description: a locking device 115
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
On the first line of page 9, “the roller receptacle 52” should read –the roller receptacle [[52]] 42—
On the last line of page 10, “the corresponding holding body 84 or 90” should read –the corresponding holding body [[84]] 86 or 90—
On page 11, “the corresponding neck 89 and 100” should read –the corresponding neck [[89]] 98
On page 12, second paragraph, “In the locking position 14” should read –In the locking position [[14]] 114—
On page 12, second to last paragraph, “The lid 84” should read –The lid [[84]] 64—
On page 13, “the lid 84” should read –the lid [[84]] 64—
The term “bringable” on page 9 and page 10 should read –[[bringable]] brought—
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 9, 12-13, 16-17 19-23, 25-27 and 29-31 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Ruffo (US 2015/0313434).
Regarding claim 1, Ruffo discloses a cleaning machine (item 1, figure 1), comprising: 
at least one cleaning roller (item 4, figures 3 and 4); a roller housing (item 2, figures 2-4) having a roller receptacle (item 3, figures 3 and 4) for the at least one cleaning roller, wherein the at least one cleaning roller is exchangeably positioned on the roller housing (item 4 is removable from item 3, figure 4, paragraphs 0038-0040) and the roller receptacle has an opening to the outside (item 6, figure 4); a lid (item 7, figures 2-4); and a locking device (item 7a, figure 6, paragraph 0033), wherein at least one convex holding body (item 21 is the holding body with the outer edge of item 21 being convex, seen in the enlarged and annotated figure 3 below) is arranged on the roller housing, wherein a pivotable bracket 
The recitations “for closing the opening" in regard to the lid and “for fixing the lid to the roller housing” in regard to the locking device, are considered to be an intended use limitation. The applicant is reminded that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claim, as is the case here; refer to MPEP 2114-II. In the instant case, the lid ensures that the invention is kept in the closed condition on the access opening (paragraph 0023) with the help of the locking means. 

    PNG
    media_image1.png
    586
    853
    media_image1.png
    Greyscale

Enlarged and Annotated Figure 3.

Regarding claim 9, Ruffo discloses the cleaning machine as claimed in claim 1, wherein at least one first convex holding body and, at a distance from the first holding body, a second convex holding body are arranged on the roller housing (not shown in figures but since two pivotable brackets with associated receptacles are seen in figure 6, it is assumed there must be a second convex holding on roller housing to lock the lid into place), and in that a first receptacle for the first holding body and a second receptacle for the second holding body are arranged on the pivotable bracket (figure 6).
Regarding claim 12, Ruffo discloses the cleaning machine as claimed in claim 1, wherein in the locking position, the pivotable bracket (item 22) is oriented at least approximately parallel to the lid (tab on item 22, best seen in figure 6, is parallel to front face of item 7 when in locking position, figure 2).
Regarding claim 13, Ruffo discloses the cleaning machine as claimed in claim 1, wherein a recess for accommodating the pivotable bracket in the locking position is arranged on the lid (item 23, figure 6). 	
Regarding claim 16, Ruffo discloses the cleaning machine as claimed in claim 1, wherein the pivotable bracket has a first region (right portion of item 7, seen in annotated figure 6 below) at which a first receptacle is arranged, and a second region (left portion of item 7, seen in annotated figure 6 below) at which a second receptacle is arranged, and a third region (identified as region between the first and second region in annotated figure 6 below) which is located between the first region and the second region. 

    PNG
    media_image2.png
    777
    1003
    media_image2.png
    Greyscale

Annotated Figure 6.
Regarding claim 17, Ruffo discloses the cleaning machine as claimed in claim 16, wherein the third region is configured as an arc (third region, as identified in annotated figure 6 above, shows a curved protrusion which is considered the arc). 
Regarding claim 19, Ruffo discloses the cleaning machine as claimed in claim 1, wherein a drive motor (item 14, figure 7) is provided. The recitations “for a rotary drive of the at least one cleaning roller” is considered to be an intended use limitation. The applicant is reminded that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claim, as is the case here; refer to MPEP 2114-II. In the instant case, the motor is used for the actuation of a brush roller in order to impart a rotary motion to the roller (paragraphs 0028-0029). 
Regarding claim 20, Ruffo discloses the cleaning machine as claimed in claim 1, wherein arranged on the lid is a bearing (item 35, figure 7) for the at least one cleaning roller. The recitations “for rotatably mounting the at least one cleaning roller” is considered to be an intended use limitation. The 
Regarding claim 21, Ruffo discloses the cleaning machine as claimed in claim 1, wherein when the lid is fixed to the roller housing, the lid covers the at least one holding body towards the outside (figure 2, the at least one holding body, item 21, is covered by item 7 when in locked position).
Regarding claim 22, Ruffo discloses the cleaning machine as claimed in claim 1, wherein the lid is completely removable from the roller housing (figure 3, item 7 is removable from roller housing, paragraphs 0038-0040).
Regarding claim 23, Ruffo discloses the cleaning machine as claimed in claim 1, wherein the roller housing has an end wall (identified in second annotated figure 3 below) associated with the roller receptacle, wherein the opening is formed on the end wall, and wherein the at least one convex holding body is arranged on the end wall (second annotated figure 3 below).

    PNG
    media_image3.png
    780
    988
    media_image3.png
    Greyscale
 
Second Annotated Figure 3.
Regarding claim 25, Ruffo discloses the cleaning machine as claimed in claim 1, wherein the roller receptacle has an opening towards an envelope plane (figures 3 and 4, the envelope plane falls along bottom surface of item 1 and item 3 has an opening along envelope plane for item 4 to clean the floor). 
Regarding claim 26, Ruffo discloses the cleaning machine as claimed in claim 1, wherein a locking device is provided (item 7a, figure 6, paragraph 0033).  The recitations “for releasably locking the at least one cleaning roller to the lid” is considered to be an intended use limitation. The applicant is reminded that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claim, as is the case here; refer to MPEP 2114-II. In the instant case, the locking device is used for the removable locking of the lid. 

Regarding claim 29, Ruffo discloses the cleaning machine as claimed in claim 1, wherein the at least one cleaning roller is a brush roller (item 4 is identified as a cylindrical brush, figure 4, paragraph 0017). 
Regarding claim 30, Ruffo discloses the cleaning machine as claimed in claim 1. The recitations “having a configuration as a floor cleaning machine” is considered to be an intended use limitation. The applicant is reminded that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claim, as is the case here; refer to MPEP 2114-II. In the instant case, the invention is identified as a floor cleaning machine with a box-like containment that accommodates a cylindrical brush which is arranged transversely to the advancement direction of the machine and is actuated rotationally about its axis by motor means associated with the machine (abstract and paragraph 0002) thereby, having a floor cleaning machine configuration.  
Regarding claim 31, Ruffo discloses the cleaning machine as claimed in claim 30, comprising at least one suction opening, which is formed on the roller receptacle (suction opening is identified as an opening at the bottom of item 3, figures 3 and 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ruffo (US 2015/0313434).
Regarding claim 9, Ruffo discloses the cleaning machine as claimed in claim 1, wherein at least one first convex holding body is arranged on the roller housing and a first receptacle and a second receptacle are arranged on the pivotable bracket (figure 6) however, assuming applicant disagrees that  Ruffo disclose a second convex holding body arranged on the roller housing, the following is presented. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the roller housing to have a second convex holding body since it has been held that unless a new and unexpected result is produced, mere duplication of the essential working parts of a device involves only routine skill in the art see MPEP 2144.04-VI-B.  Having a second convex holding body arranged on the roller housing will allow for the lid to be secured on both sides. Please note that in the instant application, pages 10-13, the applicant has not disclosed any criticality for the claimed limitations.  
Allowable Subject Matter
Claims 2, 4-8, 10-11, 14-15, 18, 24 and 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Genn (US 2015/0265117) teaches a cleaner head that includes a main body with an opening through which the agitator is removable and an end cap that is attachable to the main body to close the opening. 
Xu (US 2016/0220084) teaches a removable rotatable driven agitator used in a surface cleaning head that has an external cover moveable between an open position and a closed position. 
engage into associated receptacle— and from “exit the associated receptacle” to –[[exit]] be removed from associated receptacle--. Additionally, as best understood, in the release position of the pivotable bracket, the at least one holding body should be able to both dip into the associated and exit the associated receptacle at selective times. Therefore, it is suggested to change “the at least one holding body is able to at least one of” to –the at least one holding body is able to [[at least one of]] selectively—in the independent claim. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIDNEY D HOHL whose telephone number is (571)272-6996. The examiner can normally be reached Monday-Friday, 7a.m.-4p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571)270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SIDNEY D HOHL/Examiner, Art Unit 3723
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723